Earl Warren: Number 705, Joseph Q.Cipriano, appellant versus City of Houma, et al. Mr. Watkins.
Kenneth Watkins: Mr. Chief Justice and may it please the Court. This case presents the question as to whether or not this Court's decision in Harper versus Virginia State Board of Elections applies to a local revenue bond election limited to property taxpayers who have no special interest in the election which would warrant their limitation. The facts of this case may be briefly stated as follows. This suit was brought by Joseph Q. Cipriano as a class action. Mr. Cipriano is a resident of and a duly registered and qualified voter in the City of Houma, Louisiana. The plaintiff does not own any real property in the City of Houma nor does he pay any property taxes on any such property. On October 24, 1967, an election was held pursuant to the statute challenged in this suit to authorize the issuance of utility revenue bonds. Under the applicable statute, the election was specifically limited to resident, property taxpayers, appellant and all similarly situation -- situated persons who are prohibitive from voting in this election by the effect of the statute. The purpose of the election was to obtain authorization from the electorate to issue $10 million worth of utility revenue bonds with which to expand the utility system of the City of Houma. The election received a favorable vote by the property taxpayers. Of the 11,606 registered voters in the City of Houma, 4,680 are property taxpayers. Of that latter number, 2,724 actually voted in this election, 1,828 voted in favor of this proposition, 896 against it. The appellant brought this suit within the 60-day period allowed and provided for by Louisiana statute and contesting -- contested the constitutionality of the voter classification or qualification. The trial court and the divided opinion with the dissent by Justice Wisdom rejected appellant's contention and from that decision of a three-judge court, the appellant appeals to this Court.
Potter Stewart: Under the law of simple majority of the property owners is sufficient, is it?
Kenneth Watkins: Under the law, it is required Your Honor that there be a majority in both number and amount as we shall point out.
Potter Stewart: I was -- I didn't --
Kenneth Watkins: In number of the taxpayers, voting and a majority of the assessed property owned by those taxpayers who are actually voting them.
Potter Stewart: That wasn't clear.
Kenneth Watkins: Yes sir. All revenue -- it's important to note that all revenue derived from the operation of the utility system over and above that first revenue dedicated to repaying the bond goes into the general fund of the City of Houma and is used for general city services. Now we make special note of the fact that this is a utility, revenue bond election as distinguished from bonds which are payable from the proceeds of property or ad valorem taxes. The applicable statutes provide that the revenue bonds authorized by this election shall be repaid exclusively and solely from the income derived from the operation of the utility. And we maintain that by this limitation it's conceded effectively precludes or prohibits the imposition or use of any tax money to repay these bonds. Additionally, the statutes also provide that the full faith and credit of the issuing authority is not at stake. Only the pledged revenues of the utility are allowed to secure the repayment of these bonds. As I shall show, a property owner has no greater stake or interest in this election than in nonproperty owner as neither his property nor his property rights can in any way be effected by the outcome of this election. Now, the statute of the State of Louisiana which required the ownership of property we maintain therefore invidiously discriminating this instance against the appellant and members of his class who together comprise 60% of the registered voters of the City of Houma. Firstly, as I have stated the property owner as such incurs no liability contingent or otherwise for the repayment of the bonds. Secondly, as the use of utilities which property owners and nonproperty owners are like used, he encourage no peculiar liability as neither the property owner nor his property is in anyway peculiarly liable for the service or utility charge or for the connection charge. It's a contractual obligation in Louisiana between the user and the supplier. And thirdly, if the proposition to be voted on is economically sound and this would result in an increase in revenue over and above the bond repayment funds going into the general city coffers so to speak, this is beneficial to all taxpayers and all residents of the City of Houma. If on the other hand, the proposition will approve economically unsound resulting in less money going into the general fund, this would adversely affect all citizens as additional tax money may be necessary to run the city. Since over 90% of the total money generated as revenues for the City of Houma well over 90% come from sources other than property taxes, we maintain that the greater interest lies with that group or classification who pays more than 90% of the funds into the General Treasury of the City and this would be the general electorate and the general citizenry of the City of Houma. The property owner, a review of the stipulation of facts at page 19 and 20 of the single appendix, paragraphs 7 and 8, together with the official audit of the City of Houma. Now the official annual audit of the City of Houma for the year ending September 30, 1968 shows the gross revenues of the city and this official audit of course covers the period of this election which was October 1967 through that same period in 1968. When these two items are combined and analyzed, it shows that property owners pay substantially less than 10% of the total revenues of the city. We believe that the case of Harper versus Virginia State Board of Elections is controlling in this instance.
Byron R. White: Do you really think that you'd be making the same argument with this with general obligation fund?
Kenneth Watkins: I don't believe it's necessary for me to go that far, Your Honor, in the sense that we can show here that there is absolutely no relevancy and no possibility of attacks being used.
Byron R. White: But some of your arguments really are applicable to the general obligation fund?
Kenneth Watkins: They may be Your Honor to both. But in the Harper case, this Court was consigned with the requirement of the payment of the poll taxes of qualification to vote. In this case, we are concerned with the requirement of the payment of a property tax as a qualification to vote. In the Harper case, this Court declared that voter qualification has no relation to wealth nor to the paying or not paying of this or any other tax. In fact, we maintain that the present case presents to this Court an easier question than did Harper. Now the dissenting justices in Harper suggested that the State of Virginia may have had a valid interest in the poll tax either in deciding to collect additional revenue or in believing that the voters who pay the poll tax comprise a group which may have been more interested in the general welfare of the state. Under the facts of the present case, neither of these contentions can be taken seriously here. As I have illustrated the property owning taxpayer has no interests in the outcome of the revenue bond election greater than any other voter. In fact, as a group, they have decided a less interest as they pay less than 10% of the total revenues of the City of Houma.
Abe Fortas: Mr. Harper, are these bonds been issued and sold?
Kenneth Watkins: Sir?
Abe Fortas: Have these bonds been issued and sold?
Kenneth Watkins: No sir, Your Honor. We have filed our suit within the 60-day statutory provision allowed by Louisiana law to challenge such an election and so actually no rights have become vested in this case nor have any bonds been sold or nor has the question become final.
Abe Fortas: What in your judgment -- suppose we should agree with you, what in your judgment would be the effect -- might be the effect of our adjudication upon outstanding revenue bond issues?
Kenneth Watkins: Well, without wishing to presuppose any judgment which the Court may run, I will suggest as we have in our reply memorandum Your Honor that if this Court were to agree with us that it may limit, if you will. It may first of all grant us the relief we pray for, for this class action and that no rights have become vested here nor have any bonds issued nor had the matter become final. We suggested in our reply brief that the Court may limit the retrospective effect of its decision to those cases where rights have not become final or where bonds have not been issued as an example, I think we may have pointed out Your Honor. If the election had actually been held then full time for challenge had passed and the local authority may have been gone on planning as they must pre-plan, we appreciate that, there would be no manifest ill or no adverse effect by allowing that one to stand since the time for challenging had passed. Obviously, where bonds have been issued the same rule would apply, rights have become vested.
Abe Fortas: In other words, you think that when it comes to constitutional decision that we might make could in the first place be made non-retrospective and in the second place that would not disturb vested rights where at least where the time for challenge and the state law had passed.
Kenneth Watkins: I think the Court clearly has the authority to give its decision to that effect. We have -- they can grant us the relief prayed for us. No rights have become vested nor the matter was not finalized and the Court could limit the effect of its decision to those cases where rights have not become vested and where it has not become final. I may point out --
Byron R. White: I suppose that in other kinds of situations we have just recognized haven't set aside elections.
Kenneth Watkins: Sir?
Byron R. White: We haven't in some cases set aside elections, once they've been held even if they were held under an unconstitutional apportionment plans. We just recognized that de facto.
Kenneth Watkins: Yes, Your Honor. I appreciate that and I can sincerely differentiate between the dire consequences the Court might have encountered in saying that we will wholly completely legislate your ill apportion and therefore acts passed are invalid. Rights may have become vested. The Court has an obligation to preserve order and I think this was to a large extent the Court's concern preserving the due process of order, so to speak. In this case this does not occur Your Honor. No rights have become vested in this instance.
Byron R. White: Oh, I understand. I understand this case. I'm talking about elections that have already been held.
Kenneth Watkins: Well, where the elections --
Byron R. White: And bonds have been issued.
Kenneth Watkins: Where the bonds have been issued as we have spoken with Mr. Justice Fortas. Where bonds have been issued, rights have become final and vested. And we see no difficulty in the Court limiting the effect of its decision, clearly, to those cases where rights have not become vested such as in this case.
Byron R. White: We don't need to do it in terms of retrospective effect of the constitutional decisions, do we?
Kenneth Watkins: I'm sorry sir?
Byron R. White: We don't need to do it in terms of retroactivity or prospectivity, do we?
Kenneth Watkins: I'm not sure Your Honor that at which time you may have to do it. This is one suggestion only of the way in which you may do it in keeping what we consider the ruling of this Court in the Mapp and Linkletter decisions. It's an analogy to the application of this Court of the Mapp decision and the Linkletter case. We may additionally point out in this case, Your Honor that not only is the qualification of paying a tax violative of the Fourteenth Amendment as set forth in the Harper case but the -- the qualification of wealth is given added emphasis. In this case, the property tax presupposes the ownership of property in addition to the payment of this tax and the degree of wealth is even made a factor in the present case by the statutory requirement that the proposition be voted favorably upon by a majority in number of voters and a majority in the assessed evaluation of the property owned by the voters. Therefore, the wealthier vote is given a weighted effect. The wealthier man has a weightier vote. It is appellant's decision --
Potter Stewart: The richest man in town might not own any real estate at all.
Kenneth Watkins: That is correct sir but if this rich man owns real estate, he is given a weighted vote. The court below surmised some possible rational purpose for the limitation and we submit that absolutely non-exist for the three reasons that we have previously given this Court. Appellees have previously advanced the purpose that advance the suggestion that the legislative purpose for the distinction in this voter classification was and I quote, “The desire to place a check upon borrowing by governmental units at page 5 of the trial brief.” We submit that if that classification was permissible, it has no relevance or whatsoever to the purpose of this legislation. To the contrary, the total absence of liability peculiar to the taxpayer or to his property effectively invites him to vote with more or less unrestrained enthusiasm. Exhibits P1 through P7 clearly show that the proponents of the bond issued constantly advice the taxpayers that a favorable vote would protect his low property tax rate and no new taxes could be added. In the present case, all citizens have an equal proprietary interest in revenues, equal proprietary interest in city owned properties. All citizens pay taxes into the general fund as we have shown a comparison of the 1968 audit of the fiscal year ending September 30, 1968 together with the stipulation of fact shows that well over 90% of the revenues are paid by the general electorate of the general citizenry. Now, we maintain that there's absolutely no justification Your Honor, for this classification as set forth in this particular statute. I may call to this Court's attention the fact that a casual comparison if we have set forth in our brief of the three different sections of Chapter 10 of the Title 33 of the Louisiana Revised Statutes indicates that the legislature provided three different methods for submitting the same general proposition to the voters. Subsection B provides for a bond election, subsection D and subsection C -- B, C, and D. The city elected to use subsection C and of the three subsections, this is the only one that restricts the vote to property owners. Strangely enough, subsection B and subsection D both dealing with the same proposition, both dealing with the same authority, both pledging revenues and city properties owned by everybody, two sections allow everybody to vote, one section allows only property owner. We submit that there is absolutely no justification for the distinction.
Potter Stewart: You see a fact of this new Texas statute.
Kenneth Watkins: Sir?
Potter Stewart: The subsequently enacted Texas statute.
Kenneth Watkins: Well, Act 33 of the special session --
Potter Stewart: That's the one.
Kenneth Watkins: We maintain has no --
Potter Stewart: I'm sorry, I beg your pardon, Louisiana.
Kenneth Watkins: We maintain Act 33 of the Special Section of 1968 Your Honor has no bearing whatsoever upon this case. As we have tried to point out to the Court in our reply memorandum, the appellees cite a particular paragraph as being a paragraph ratifying this election. Number one, it is very strange to us that The paragraph which appellees claim ratifies this election never uses the word ratifies, confirms, or in any way have sense to it. The next paragraph dealing with previously issued bonds which is not the case here does use these words, ratify and confirmed. Your Honor may find the statute quoted at page 17 of the appellees brief. I did not reprint it as the appellees have reprinted the Act at page 17 of his brief. We maintain that certainly it was not the intention of the legislature to ratify this election. Secondly, we maintain that the legislature cannot ratify action taken under and unconstitutional state act in violation of the Fourteenth Amendment. To do so, puts an action of the state legislature of Louisiana on equal footing with Fourteenth Amendment to the United States Constitution.
Abe Fortas: Why would it be unconstitutional?
Kenneth Watkins: Sir.
Abe Fortas: Why would that statute be unconstitutional? Let me put it this way. Suppose a state or a municipality authorized by the state just want to have this tariff so long as we're set up so that the revenue bonds could be issued without any vote at all. Now, I suppose it's arguable that that would not offend any provision in the federal constitution, is that right?
Kenneth Watkins: That's correct, Your Honor. The --
Abe Fortas: And I suppose that your argument is that where they do require a vote that vote has to be across the boards and without discrimination.
Kenneth Watkins: We agree with you Your Honor that it would not have been necessary for the State of Louisiana probably to require an election but under Harper, once an election is granted, once the franchise is granted, it must be consistent with the Fourteenth Amendment. The classification --
Abe Fortas: So that if the State of Louisiana here had passed an appropriate statute, presumably and there had been no election, then your position would be different with respect to the force of that state statute, would it not?
Kenneth Watkins: Unless, --
Abe Fortas: If there had been no election and no election authorized, no election called for by law.
Kenneth Watkins: That is correct, Your Honor.
Abe Fortas: Your position would have been different.
Kenneth Watkins: Once the fourth -- once the election of franchise is granted half of demands that it be granted in lines consistent with the Fourteenth Amendment. I may point out this to you, Your Honor.
Potter Stewart: Well then the -- if you're correct and if that would nullify the election that was held and this statute of your State of Louisiana says that the governing body may proceed with the issuance and sale of the bonds whether or not the election is a valuable action.
Kenneth Watkins: But I point this out to you Your Honor. If you'll notice the language of the statute itself, it says that in the event a property taxpayer's election, I'm quoting form page 18 the last paragraph of appellee's brief where he has set forth the statute, “In the event a property taxpayer's election has heretofore been held and promulgated approving the issuance of the bonds.” Now, even if we were to conceive which we do not that the State of Louisiana has the authority to validate an unconstitutional act, this act in itself is unconstitutional. We maintain and that it recognizes the unfair advantage given to the property owner because this paragraph requires that you have had an election and obviously you must have had it under this present statute the city has chosen subpart C. And if you have had an election, it must have passed. So this paragraph recognizes the discrimination and requiring a previous election and that it have been passed. You could not do it, according to this paragraph, if the City of Houma have had an election and the bonds have been voted down, this paragraph would not be applicable. And we maintain even to the extent that they recognize the discrimination of the present statute in this Act, this Act itself would not be applicable even if they had the power to do it which we deny.
Potter Stewart: Well I suppose your clients are interested in voting against the bonds, aren't they?
Kenneth Watkins: That is correct, sir. If Your Honor please, I'd like to save the remaining part of my time for rebuttal.
Earl Warren: You may.
Kenneth Watkins: Thank you.
Earl Warren: Mr. Huppenbauer.
Eugene E. Huppenbauer, Jr.: Mr. Chief Justice, may it please the Court. There are really only two issues that this Court need consider itself within this case. Of course, there is the constitutional issue and I think more importantly is the effect of a decision of this Court which may invalidate the procedure under which this bond election was held. You will note in the brief filed by the intervenor State of Louisiana and the Louisiana Municipal Association that there are 14 states in United States which have similar voting requirement statutes. In every instance, of course, this requirement is applicable to general obligation bonds and in most instances, a property taxpayer election is likewise required on the revenue issue. Now, before I discuss whether or not the relief or the decision of the Court should be prospective or retrospective, certainly there will be serious nationwide consequences to municipal securities if the retroactivity of this decision goes back totally or even partially. Nevertheless, there are few relevant facts which I think this Court should be apprised of and one deals with the statistics set forth in the factual situation before the Court. Appellant contends that there are 11,600 registered voters but there are only 4,680 registered property taxpayer voters. This 4,600 was taken from the assessment rolls and the registrar's office. Now, Louisiana is a community property state. Property may be assessed and in most instances is assessed in the name of a husband. But the wife is likewise entitled to vote. She will show not up as a property taxpayer voter on the assessment roll. Therefore, the argument that there are 6,900 people eligible to vote who could not vote is substantially diluted by the spouses of those registered property taxpayers. And likewise in many instances where property was owned by a parent who is now deceased where the state have not been probated through the courts, the property is still assessed in the (Inaudible) name. If they left six or seven children, all six or seven would be entitled to vote. So, we submit that the statistics are not wholly correct. There was no way which correct whole legitimate statistics could be provided in this case. Furthermore, this plaintiff, this appellant brought this action to enjoin the election and also the issuance of the bonds. Now, he brought the action some 55 days after the election was held. The record clearly shows the appellant is the district manager of a private utility operating in this area. He said that he did not vote because he felt like the election would be defeated. We go back to the same antagonism here of public versus private power. No other individual has joined this class action other than this particular plaintiff.
Potter Stewart: Has this town already have a municipally owned and operated gas, electric, and water works and its (Voice Overlap) bond issue to expand it?
Eugene E. Huppenbauer, Jr.: This is purely for expansion.
Potter Stewart: Not to create it?
Eugene E. Huppenbauer, Jr.: Not to create it, correct. The provisions of the law require many things. The vote here is only one administrative incidental factor. Number one, the City Government must decide whether or not the utility system needs expansion. Number two, it must make application to a state board separately for permission to issue the bond. Number three, it then must submit the issue to the voter who has a veto power we admit. But he also has only one segment of this deal. If it is approved in these three procedures, then the City Government on its own by purely affirmative action must then issue the bonds. Appellant relies heavily on the, what he call the 60-day prescriptive period for vesting certain rights in person to challenge the election. This statute has a 60-day prescriptive period after the election. It likewise has a 30-day prescriptive period after the issuance and sale of bonds. In the municipal securities, there is really no vested right in anyone until the bonds are actually sold and deliver. At any time, bonds can be challenged. Municipal securities are not governed by any federal regulation. Congress saw fit to exclude it from the SEC control. Therefore, there is a complex system of checks and balances in the issuance of these securities. These securities are governed by state constitution, state laws. Also, you'll find that a deal will not buy security unless an approvingly legal opinion by a competent nationally recognized bond attorney follow the opinion. All of this act as checks and balances as constitutional limit in debt amount and limit interest rates. The vote limits expansions. The marketplace actually limits the sale and delivery of securities. In this instance, if these bonds are to be issued they certainly cannot be issued indiscriminately. The city already has the utility system. It has million of bonds outstanding against this system. Unless the system can prove itself to pay additional bond, that comply with many covenants and restrictions imposed upon the city on bonds already issued, then there they cannot be a second bond issue. There are all these facet concerned. We feel that the election here is purely an administrative function.
Thurgood Marshall: Do you consider the election outside the Fourteenth Amendment or not?
Eugene E. Huppenbauer, Jr.: We consider it outside the Fourteenth Amendment. We believe that the analogy of this Court --
Thurgood Marshall: You mean that the Fourteenth Amendment doesn't apply to this election? Why?
Eugene E. Huppenbauer, Jr.: We feel like, in view of the decision of Harper which states only invidious discrimination or arbitrary discrimination is repugnant to the Federal Constitution where the states are still permitted to classify. It has not disallowed states from continuing with the classifying voting. In Avery versus Midland County, this Court --
Thurgood Marshall: So you do? What you say is it doesn't violate the Fourteenth Amendment.
Eugene E. Huppenbauer, Jr.: This does not violate the Equal Protection Clause.
Thurgood Marshall: The question was, did you agree that the Fourteenth Amendment had to be applied to it?
Eugene E. Huppenbauer, Jr.: It could be applied. Yes, Your Honor.
Thurgood Marshall: It had to be?
Eugene E. Huppenbauer, Jr.: It had to be but then we feel that there had been no violation.
Thurgood Marshall: You have to comply with the Fourteenth Amendment. Do you agree with that?
Eugene E. Huppenbauer, Jr.: Yes, we have to comply with the Fourteenth Amendment.
Thurgood Marshall: Do you think you have complied with the Fourteenth Amendment when you say that one of the requirements for voting is the owning of property?
Eugene E. Huppenbauer, Jr.: We feel in this instance it is because we're not voting on an essential governmental purpose. We are not electing officials to govern.
Thurgood Marshall: Well, it does not in the sense of governmental purpose, how can you get it at all? Are you in private business then?
Eugene E. Huppenbauer, Jr.: This is a private business of the city. Actually it's a quasi private business.
Thurgood Marshall: A private business of the city?
Eugene E. Huppenbauer, Jr.: Correct sir. Although --
Thurgood Marshall: That's not private.
Eugene E. Huppenbauer, Jr.: It's -- no, it's public but it's a quasi.
Thurgood Marshall: While it is public, it is under the Fourteenth Amendment.
Eugene E. Huppenbauer, Jr.: Correct, sir.
Thurgood Marshall: And you can't put up a property qualification for voting. Is that what Harper says?
Eugene E. Huppenbauer, Jr.: Harper says you cannot discriminate invidiously. You cannot discriminate arbitrarily in your classification.
Thurgood Marshall: Well, how could he? The only requirement in Harper was a couple of dollars. Poll tax, right?
Eugene E. Huppenbauer, Jr.: Correct but that was a dollar --
Thurgood Marshall: What, that's -- that's only what? You don't have any property at home where they sell it for $2.00, do you?
Eugene E. Huppenbauer, Jr.: I'm not aware of that, Your Honor.
Thurgood Marshall: You should. You show it's not so it's a heavier requirement. But if there was not --
Eugene E. Huppenbauer, Jr.: But the tax here does not go to the qualification of voting, the tax here is a revenue producing tax that goes to the benefit of the city. We feel that the interest of the voter should be distinguished from his affluence and his competence. In Avery versus Midland, this Court reaffirms this distinction in the equal one man, one vote rule and applied, still upheld the Doctrine of Sailors versus Board of Education as against the Reynolds case. The other distinguished between administrative functions versus legislative and actual governmental function. This is purely a quasi corporate. This is a propriety interest of the city in an operation of utility system which has nothing to do with general government function.
Thurgood Marshall: It could possibly affect this taxpayer's property?
Eugene E. Huppenbauer, Jr.: Very definitely.
Thurgood Marshall: And the one that didn't own real property, his money is in trouble too, isn't it?
Eugene E. Huppenbauer, Jr.: Not necessarily.
Thurgood Marshall: But he could be?
Eugene E. Huppenbauer, Jr.: To the extent that there may be surplus derive from the operation and utilities that could possibly be so.
Thurgood Marshall: So he has no right to vote on what might happen to his money?
Eugene E. Huppenbauer, Jr.: That's correct in this instance.
Thurgood Marshall: And you don't think that's discrimination?
Eugene E. Huppenbauer, Jr.: No, because we feel like this is not within the purview of Harper. Because of the --
Thurgood Marshall: Well, Harper -- The Sailors case -- (Voice Overlap) money, didn't it?
Eugene E. Huppenbauer, Jr.: Harper meant money but the money went to the --
Thurgood Marshall: And what's involved here?
Eugene E. Huppenbauer, Jr.: Sir?
Thurgood Marshall: What's involved here? Money?
Eugene E. Huppenbauer, Jr.: Here is only a veto power of a segment of the community which we feel has a very peculiar and pecuniary interests in the utility system, rather than the general public itself.
Thurgood Marshall: Who pays for the utilities in Houma? The new tenant?
Eugene E. Huppenbauer, Jr.: All citizens pay for the utilities.
Thurgood Marshall: Who pays, the tenant or the landlord?
Eugene E. Huppenbauer, Jr.: The tenant or the landlord depending upon the lease --
Thurgood Marshall: I said who does at Houma? Is it different? Did the landlord pay for it down there?
Eugene E. Huppenbauer, Jr.: In most instances, I would be sure that the tenant must pay for the --
Thurgood Marshall: Alright.
Eugene E. Huppenbauer, Jr.: But the rates are fixed by the Government itself, the elected officials. The bond issue in most instances will not affect the rates. Therefore, the man without property is not concerned about rates and the bond election. If he is concerned about the rates, then he can vote for a new official at the next election to justify the rates which may be imposed upon the community. We feel the Harper case is not wholly solid in its declaration that there cannot be classification and we think that the classification can be made provided it is not arbitrary and invidiously discriminatory. We feel like the election here was purely an administrative function coupled with the other approvals necessary. Now, notwithstanding --
Earl Warren: Might there not be a temptation on the part of the property owners to have a higher rate for these utilities so that it would make a profit and the general fund would benefit from it and thus reduce their taxes and in that manner cast the burden on the people who are not property owners?
Eugene E. Huppenbauer, Jr.: That certainly would probably one of their desires but still the --
Earl Warren: Well, isn't that the reason that provision is in the Act?
Eugene E. Huppenbauer, Jr.: I don't believe Your Honor. The provision is here. What I'm sure that legislature tried to do is maintain the consistency in voting on bond issue. I think we all must agree that the taxpayer certainly has the paramount interest in the general obligation bond. Similarly, we argue that the interest here is more predominant in the taxpayer because he has to have utility of the service property to make it valuable or saleable. If --
Earl Warren: But everybody has to pay for it though.
Eugene E. Huppenbauer, Jr.: Correct. Everybody pays for it. But the rates fixed or by the elected officials not by the taxpayer himself. The rates are fixed by elected officials. Now, politically elected officials are very cognizant of rates if they fix rates too high discriminating against one class of citizens, they are certainly susceptible of being thrown out of office.
Earl Warren: But they are very cognizant to tax rates too.
Eugene E. Huppenbauer, Jr.: They're very cognizant to tax rates.
Earl Warren: And who knows what temptation there will be to keep the tax rate down or to keep the utility rates down.
Eugene E. Huppenbauer, Jr.: But we can extend this doctrine to a point where why not have a corporation permissible to vote? Why not have the non-resident taxpayer who may live in another state of another county, who may own substantial land interest. He's not entitled to both. They're all kinds of stages of classification and in this instance the state has saw fit to maintain a consistent classification for the general obligation bond and the revenue bond because we feel there is a peculiar interest vested in the property only here rather than the entire community.
Earl Warren: What is the peculiar interest of a property owner over and above that of a tenant so far as -- so far as rates are concerned?
Eugene E. Huppenbauer, Jr.: We are not really concerned with rates here Your Honor. We're concerned with the service to a piece of land for water or gas or electricity. Now rates, we realize are indirectly affected by bonds but the rates are not that established by the voters, they are established by the elected officials. And it is separate and apart. The rates separate and apart from the expansion or the improvement of the facilities to landed areas within the community. I realize there are some tie-in but it is not a direct affect. There is some distinction.
Abe Fortas: I'd like to get back to something that Mr. Justice Stewart asked you. Reading the record here, I gather that there is Louisiana Power and Light Company, a privately owned utility operating in the city, is that right?
Eugene E. Huppenbauer, Jr.: It operates -- there is a segment of that utility company very definitely operating in the city.
Abe Fortas: Does the city have an electric system of its own?
Eugene E. Huppenbauer, Jr.: The city has an electric system. I'd say it comprises about 80 to 90% of the city.
Abe Fortas: So that part of the purpose of this bond issue was to acquire the remaining 10 or 20% of the facilities serving the city, is that correct?
Eugene E. Huppenbauer, Jr.: Correct, Your Honor. But it also was intended to complete a project that was voted and approved in 1965 and this where the effect of prospective or retrospective effect becomes very important. In this instance, the city had a bond issue in 1965. They have sold two segments of that issue. There's about $2 million left out of that issue which should involve in this instance. They have committed themselves to long term contracts with Westinghouse, General Electric to buy generating capacity. This money is needed to house and to extend the lines from the generating unit. It's all tied into a long range program.
Abe Fortas: Now was there a contest that Louisiana Light and Power -- Power and Light participated in election hearing that took place before the election was held?
Eugene E. Huppenbauer, Jr.: The Louisiana Power and Light Company took an active role in trying to defeat the elections by public relation very definitely. And the litigant here is the district manager. There is also a separate suit filed in the District Court in the state by the right of way of managing the power company so --
Abe Fortas: But I do see that the appellant here is a qualified voter.
Eugene E. Huppenbauer, Jr.: He is definitely a qualified voter. Yes, sir. The issue of prospective or retrospective effect here I think is very important not only to Louisiana but to the other 13 states which have similar type of a voting procedures. This Court has in the reapportionment case use the prospective effect where they found inequities to exist where there would be dire circumstances which would arise to vested interest. Now, there are millions and billions of dollars of bonds outstanding by not only Louisiana and the other states but many municipalities which have either voted and sold all the bonds, bonds have been delivered. There are many instances where bonds have been voted but the complete issue had not yet been delivered. If you make your decision retrospectively even to the date of say the Houma election, you're going to cutoff many bonds that have been previously authorized but not yet issued.
Speaker: May I ask you, does the Act state when issued becomes in effect.
Eugene E. Huppenbauer, Jr.: Act 33, is that what you've --
Speaker: The Legislative Act.
Eugene E. Huppenbauer, Jr.: The Act 33 which was enacted by the Louisiana legislature became effective in January this year.
Speaker: (Inaudible)
Eugene E. Huppenbauer, Jr.: I think that is the effect of validating --
Speaker: (Voice Overlap) Prospective or retrospective? Is that a state question or federal question?
Eugene E. Huppenbauer, Jr.: I think this Act was purely a state question. There's no -- there's no constitutional requirement in Louisiana that election be held at all. There is no Federal Constitution requirement here that an election be held. If the state had no election procedure, it certainly I believe could issue the bond by purely the governmental agency itself. The legislature saw fit to protect the vested interest of these municipalities that have extended contract, that have bonds voted but not yet issued to allow them to continue to do so. It so extends I believe to this particular case because the City of Houma did hold the election. It was properly promulgated under the authority than existing in the State of Louisiana.
Hugo L. Black: That was all. When was that could go into effect?
Eugene E. Huppenbauer, Jr.: This Act went into effect in January and I feel that it definite had a definite effect. They would certainly meant to include this particular case. This bond election was held. The legislature said in effect, if you had an election, no matter what procedure you have, you do not have to have in other election. You can go ahead and issue those bonds. Now, hereafter you have two procedures to follow. In the anticipation perhaps that this Court may nullify the procedures already they then adopt a double system now. The municipality can continue under the same system or you can go to a general election where all property taxpayers, all registered voters are eligible to vote. This however acts prospectively. The Act I think attempted to cure and permit the issuance of all bonds which have been previously voted. The same effect I think, a decision by this Court if it were retroactive would affect all of the other states which had similar statutory requirements or constitutional requirements. In many instances, they would leave projects which are partially completed from financing or projects which have been approved by the voter for which commitments have been made whereby the issuing authority or the municipality or the political subdivision could not then find the financing if this decision is retrospective in any effect. We believe that to avoid a calamity in the municipal market in this country that the fairest prospective relief that could be afforded this case should the find that this procedure is unconstitutional is to apply it solely to elections to be called hereafter which would allow bonds to be issued on elections previously conducted where many commitments have been made by political subdivisions.
Abe Fortas: I suppose that if one were compelled to defend this what was done here, one might argue that the question that the interest, the class that has an interest and whether revenue bonds should be issued is the class of property owners because purpose ill affect the value of the property and the property owners. That if the tenants, the users of the utilities that therein that they were interest of the users of the utilities is in the rates and that their interest in the question of the issuance of the bonds as the secondary one is too remote to justify vindication in the courts as a matter of Federal Constitutional law.
Eugene E. Huppenbauer, Jr.: That I think is our position wrapped up very beautifully and that rates are distinct from the bond issue here. The expansion or development affects more directly the landowner if the user himself as well as the property owner who is also a user is dissatisfied with his rates, he then has the right to elect new city officials who themselves alone have a right to fix this.
Abe Fortas: Well, I'm sure you don't accept what I said just now as indicating that I've persuaded myself.
Eugene E. Huppenbauer, Jr.: I agree sir. It's the -- I think a good wrap-up of the argument that we feel here, there is a justification for a classification in this particular instance because this is not an essential government purpose, this is purely one which involves an administrative function of the Government, a quasi-corporate operation.
Thurgood Marshall: Excuse me, wouldn't you be better off if money involved was restricted to be taxed on real property?
Eugene E. Huppenbauer, Jr.: I think the greater interest definitely in the general obligation bond is predominantly in the taxpayer. But we feel, in view of the statement that Justice Fortas just indicated there is more of an interest in the landowner to see that property of developed utility service is extended.
Thurgood Marshall: Do I understood this as bond issue which pledges the money of all of the taxpayer?
Eugene E. Huppenbauer, Jr.: This bond issue only pledges the revenue derived from the operation of the utility system.
Thurgood Marshall: And?
Eugene E. Huppenbauer, Jr.: That's all.
Thurgood Marshall: And?
Eugene E. Huppenbauer, Jr.: The surplus which may be derived --
Thurgood Marshall: That's what I was talking about.
Eugene E. Huppenbauer, Jr.: -- will flow into the general fund if there is a service and --
Thurgood Marshall: So you can't separate it?
Eugene E. Huppenbauer, Jr.: Well, I think you can because the city, there are many types of reserve payments, reserve funds that must be established in issuing this bond.
Thurgood Marshall: Do I understand you that where a municipality is issuing bonds of all different kinds that require the vote of the citizen, you can on one bond issue restricted to property owners, on the other one restricted to non-property owners, and the other restricted to non-residence? You don't go that far, do you?
Eugene E. Huppenbauer, Jr.: No, Your Honor, I don't think you can go that far. I think you could -- you definitely must say that where the bonds have to be payable for -- from ad valorem taxation on property that certainly the vested or the paramount interest is in that property owner.
Thurgood Marshall: To the exclusion of all others.
Eugene E. Huppenbauer, Jr.: To the exclusion of all others, correct. We're in the gray area --
Thurgood Marshall: Do you have any case to back you upon that point?
Eugene E. Huppenbauer, Jr.: No cases whatsoever.
Thurgood Marshall: And you do have Harper stating --
Eugene E. Huppenbauer, Jr.: We have Harper which says that you, you can still classify but not arbitrarily or discriminatorily.
Thurgood Marshall: Harper says whenever you set up an election, you have to abide with the Fourteenth Amendment.
Eugene E. Huppenbauer, Jr.: But Justice --
Thurgood Marshall: Any election.
Eugene E. Huppenbauer, Jr.: But Justice Marshall, the Harper case was really concerned with the election of political officials. Every case relied upon in Harper, dealt with that not an administrative function.
Thurgood Marshall: Well, very often you look at the last paragraph of the opinion and you'll find just what I said in the last paragraph.
Eugene E. Huppenbauer, Jr.: I realize the language is quite strong. But you have the Sailors case involving the one man, on vote rule which has made a distinction. This Court --
Thurgood Marshall: And maybe, we better clear it up again here?
Eugene E. Huppenbauer, Jr.: Perhaps so but this Court in Avery just last term recognized again the distinction of voting requirements on administrative purposes rather than purely total governmental function. Notwithstanding the decision of the Court to all bond issues or whether it be retrospective or prospective, we feel that since there is no constitutional requirement either state or federal, that the Louisiana legislative had a right and did in fact validate the issuance of these bonds at issue in this instance. We submit therefore that the decision of the lower court should be affirmed.
Earl Warren: Mr. Watkins.
Kenneth Watkins: May it please the Court. There are only a few comments I think I would like to make with respect to Mr. Huppenbauer's arguments. Number one, I think it's important to point out that these bonds we're talking about in this case are not general obligation bonds contrary to the statistics Mr. Huppenbauer referred to in the amicus brief. Although it didn't reflect it here, the statistics in the amicus brief are somewhat misleading and that that the real gem of this is that no general obligations bonds are here, no tax money can be used, and that the statistics showed in the amicus brief failed to clearly set forth the number of states where the general obligation bonds are not in effect. We believe there are only three states in the union as far as we can ascertain from our research: Louisiana, Texas and Idaho that had any requirement even similar to this with a non-general obligation bond in question. With regard to the -- Mr. Huppenbauer's argument on the specter of confusion, gentlemen, it simply does not exist. The state law can be made applicable as this Court did in Linkletter. Whenever the state law determines finality to an issue and at the time under state law has passed to challenge that issue, this is an easy break off point, should the Court decide to use it so to speak.
Abe Fortas: Well you?
Kenneth Watkins: In this case, the questions have not become from final. Vested rights have not come into play.
Abe Fortas: Can you tell us whether every state has a finality period for contesting a bond issue that finality period that is measurable in months rather than years?
Kenneth Watkins: No, sir I can't offhand tell you that Your Honor. I'd be glad to have that matter checked and submitted to the Court if the Court would feel that it would want it but I cannot -- I'm not prepared to give the Court that statement of fact as to the number of states that required in months instead of years. I would certainly assume however as Mr. Huppenbauer has actually argued that every state has some period. At some point, you have to have your finality for somebody to buy the bond.
Abe Fortas: Well, I'm sure of that but if it were in terms of years, a decision such as your request might very well be extremely disruptive --
Kenneth Watkins: I would only suggest that --
Abe Fortas: -- of a great deal of money.
Kenneth Watkins: I would only suggest that the question of years is an old probability not in play here Your Honor, as who would want to wait years before they can sell a bond. And I'm sure nobody would want to buy a bond where the right matter had not become final as Mr. Huppenbauer had suggested. They have to have an opinion from a competent bond attorney and this competent bond attorney is much certainly certified that at the time the challenge has passed and I'm sure no issuing authority would want to wait several years before they issue the bonds so they must be one.
Abe Fortas: So this is a pretty small town, isn't it?
Kenneth Watkins: A town of about 35,000 people now, Your Honor.
Abe Fortas: And Louisiana Power and Light has about what 10-20% of the electric system.
Kenneth Watkins: I would estimate that, Your Honor.
Abe Fortas: There must have been much revenue here at stake.
Kenneth Watkins: Well, the question is this Your Honor, if we go into that phase of it, not necessarily a question of revenue at stake but as we discussed earlier, this is a question of possibly using revenue in lieu of taxes and not giving the majority of people a right to vote on it.
Abe Fortas: No, I'm not talking about that. I'm talking about what's the real interest here, in Louisiana Light -- Louisiana Power and Light.
Kenneth Watkins: Well the real interest of that company, I couldn't say Mrs. Cipriano does work for him but we do have 6,000 other plaintiffs, this is a class action. Thank you, Your Honor.